Citation Nr: 1450518	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) with depression. 

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD with depression.   


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974, January 1992 to May 1992, and September 2001 to August 2002, with service in the Republic of Vietnam and Saudi Arabia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the RO scheduled an April 2011 hearing before a decision review officer and the Veteran submitted a written request to cancel the hearing in April 2011.  In July 2011, the Veteran requested a hearing before a member of the Board.  He then withdrew the hearing request in August 2014.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).   

In this decision, the Board grants entitlement to a 70 percent rating.  However, the last VA psychiatric examination was conducted in June 2011 and there is an indication of outstanding treatment records.  Thus, the Board has remanded the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD with depression.  Therefore, the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD with depression has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as "chronic" suicidal and homicidal thoughts, flashbacks, nightmares, and inability to establish and maintain effective relationships.  

2. Resolving reasonable doubt in favor of the Veteran, the Veteran's obstructive sleep apnea had its onset during active military service.


CONCLUSIONS OF LAW

1. The criteria for a rating of at least 70 percent for PTSD with depression have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2. The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim for PTSD 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The medical evidence of record includes a diagnosis of PTSD, as well as an adjustment disorder.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The RO granted service connection for PTSD with depression in September 2005 and assigned a 50 percent rating, effective April 29, 2004.  The Veteran did not perfect a timely appeal to this rating decision and no new and material evidence was physically or constructively associated with the claims file within one year of the September 2005 rating decision.  As such, the decision is final.  Thus, the following discussion addresses the Veteran's level of disability from the time his increased rating claim was filed in November 2009. 

The Veteran contends that his PTSD has been more severe than currently evaluated and that he is entitled to a higher rating.  He contends that he experiences nightmares, flashbacks, and suicidal thoughts.    

After a thorough review of the claims file, the Board finds that the Veteran's PTSD with depression has been manifested by at least occupational and social impairment with deficiencies in most areas due to such symptoms as flashbacks, suicidal thoughts, nightmares, and inability to establish and maintain effective relationships. 

The Veteran was afforded a VA examination in December 2009.  During the examination, the Veteran described difficulty with work and his marriage due to his PTSD symptoms.  He stated that he used to socialize with a few friends but stopped engaging in social behavior in 2009.  He now spends time in his garage and makes an effort to avoid crowds and war-related movies.  The examiner described his affect as flat, serious, and depressed.  The Veteran stated that he sees "shadows and flashes out of the corners of his eyes."  Although the Veteran did not endorse active suicidal or homicidal ideations, he endorsed a history of suicidal and homicidal thoughts.  He stated that he has "thoughts of leaving" and that he has "thoughts about hurting others . . ."  The examiner noted that his GAF score was 52.     

The Veteran was then afforded another VA examination in June 2011.  The Veteran stated that he is easily agitated by others at work and that he now "works solo in his current position."  He described an incident three years ago where he was suspended from work without pay for fighting.  He also stated that during a separate incident, he was reprimanded for "inappropriate conduct."  He also experienced an incident where he was engaged in a physical altercation with a neighbor.  He stated that he has flashbacks of Vietnam during physical altercations.  His wife described him as emotionally distant in his marriage and did not describe a close relationship with his children.  He stated that he rarely went out to restaurants but when he does he positions his back to the wall so he can see everyone.  He stated that he has a very limited social life and that he is not involved in the community.  The Veteran stated that he experienced "chronic suicidal and homicidal ideation" without a current plan or intent.  The examiner noted that the Veteran did not endorse hallucinations or delusions but that he has flashbacks and intrusive memories several times per day that interfere with work performance.  The examiner noted that the Veteran's reported anger and physical confrontation put him at risk for serious injury to himself or others.  His GAF score was 45.  

The Board finds that the Veteran's PTSD symptoms, to include "chronic" suicidal and homicidal ideations, daily flashbacks and intrusive memories, and nightmares, have resulted in deficiencies in most areas and are characteristic of at least a 70 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  To this extent, the appeal is granted.  

Service Connection Claim for Sleep Apnea 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the RO denied entitlement to service connection for obstructive sleep apnea in September 2005.  Thereafter, additional service records were associated with the claims file.  As these records were in existence at the time of the September 2005 rating decision and are relevant to the Veteran's service connection claim for sleep apnea, the Board finds that review of the record on a de novo basis is warranted.  As such, new and material evidence is not required.  38 C.F.R. § 3.156(c).     

The Board further notes that the Veteran was diagnosed with obstructive sleep apnea syndrome after a sleep study with polysomnograph in November 2003.  Although a May 2009 sleep study report stated that the Veteran had a normal overnight polysomnogram with insignificant apnea index on nasal CPAP therapy, the April 2010 VA examiner and the Veteran's private doctor continued a diagnosis of obstructive sleep apnea.  As such, the Veteran has a current disability. 

The Veteran alleges that he began having symptoms associated with obstructive sleep apnea while in service; or in the alterative, that his obstructive sleep apnea is caused or aggravated by his service-connected PTSD.          

The Veteran's service treatment records do not reveal a diagnosis of obstructive sleep apnea while on active duty.  However, a February 2002 service treatment record indicated that the Veteran had difficulty sleeping and that he only slept for three hours per night.  The record noted a diagnosis of PTSD and major depressive disorder.  A March 2002 service treatment record also noted "mild sleep disturbance."  While in the reserves in October 2003, the Veteran noted that he "snores a lot."  The Veteran was then formally diagnosed with obstructive sleep apnea in November 2003 while in the reserves.  

During a December 2009 VA psychiatric examination, the Veteran stated that he experienced symptoms associated with sleep apnea since 1995.  The VA examiner opined that the Veteran's "breathing-related sleep disorder originated when he was enlisted in the military and coexisted with his post-traumatic stress disorder" since "most sleep apnea diagnoses are made years after the time that the condition actually initiated."  
The Veteran was then afforded a VA examination for his obstructive sleep apnea in April 2010.  The examiner noted the March 2002 service treatment record regarding difficulty sleeping but opined that the Veteran's sleep apnea is less likely than not related to service as it is not unusual to experience difficulty sleeping while being treated for depression.  An addendum opinion was obtained in May 2011 from the same examiner.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service due to the lack of treatment and the lack of complaints throughout service.  The examiner also stated that "PTSD is a psychiatric disorder and sleep apnea is a medical disorder caused by obstruction."  However, the Board notes that the examiner did not provide an adequate opinion as to whether the Veteran's PTSD caused or aggravated his sleep apnea.  As such, this medical opinion is not adequate and has little probative value.  See El-Amin v. Shinseki¸ 26 Vet. App. 136, 140-41 (2013); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's private doctor, Dr. D., provided several statements throughout the course of the appeal.  In March 2011, the Veteran's private doctor stated that the Veteran's "sleep apnea was alluded to in his military record" and that his sleep apnea is "linked to his time in service."  The doctor also provided an indication that the sleep apnea is, in part, related to the Veteran's PTSD.  A July 2011 statement from the doctor opined that the Veteran's sleep apnea existed while he was on active duty and in the reserves.  In February 2012, the doctor stated that the Veteran was "first suspected of having sleep apnea based on strong clinical evidence during an evaluation in February of 2002 . . ." while the Veteran was on active duty.  The doctor further opined that the Veteran's sleep apnea "goes back quite a while . . . certainly well into his service time with the Air Force" and that his "sleep apnea began well before he was released from the service."  The Board finds these medical opinions, when read together, to be highly probative as the Veteran's private doctor has considered the Veteran's lay statements and the evidence of record.    

After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted in light of the February and March 2002 service treatment records that note sleep disturbances while on active duty, the private doctor opinions that relate the Veteran's sleep apnea to service, and the fact that the Veteran was formally diagnosed with obstructive sleep apnea only slightly more than one year after separation from active duty service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 C.F.R. § 3.303(a).  


ORDER

A 70 percent rating for service-connected PTSD with depression is granted, subject to the applicable criteria governing the payment of monetary benefits.  

Service connection for obstructive sleep apnea is granted.  


REMAND

In regards to the Veteran's entitlement to an evaluation in excess of 70 percent for PTSD with depression, the Board notes that VA treatment records dated through September 2011 and private treatment records from Dr. J.R.R., Jr. dated through October 2009 are associated with the claims file.  However, the claims file provides an indication that there may be outstanding pertinent treatment records.  Furthermore, the Board notes that the last VA psychiatric examination was conducted in June 2011, more than three years ago.  As such, a remand is necessary to associate the outstanding treatment records and to afford the Veteran a contemporaneous VA psychiatric examination to ascertain the current severity and manifestations of the Veteran's PTSD.  See also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 
 
Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding pertinent records of VA treatment dated since September 2011, and associate them with the record.  

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include pertinent treatment records from Dr. J.R.R., Jr., dated since October 2009.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on whether the Veteran's social and occupational impairment due to his psychiatric disability.  

5.  Then readjudicate the Veteran's claim of entitlement to a rating in excess of 70 percent for PTSD.  If the benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


